The opinion of the court was delivered by
Royce, J.
The court was requested to charge the jury that the intent to kill and murder was the gist of the offence, and must be specifically proved, and that the intent could not be found from the act. The first exception taken was to the refusal of the court to charge in accordance with that request. As we understand the charge the request was complied with. It was not necessary that the judge should adopt the language of the request. If he stated correctly to the jury the law as applicable to the subject-matter of the request, the respondent has no legal ground of complaint. It will be seen by the charge that the jury were instructed that to justify a conviction the intent should bo established; that they should be satisfied that he did the act with the intent to take the life of the man whom he was charged with having assaulted, and that the intention was to be gathered from the manner in which the transaction occurred.
*577It is evident that the question of intent was left to the jury upon the evidence, and to be found by them from all the evidence. We are unable to see how it could have been better submitted, or the rights of the respondent more carefully guarded and protected, than they were by the presiding judge in his charge.The evidence of Burke and Goodwin was admissible, as tending to show that the respondent was at the place where the assault yas made, and that it was premeditated.
The judgment is, that the respondent take nothing by his exceptions.